PER CURIAM.
The appellant takes this appeal from a “supplemental order of contempt”, sentencing him to jail for a period of 60 days “or until the sum of $817.05 is paid to the plaintiff.”
It appears that the sum of $817.05 is based upon an award in a workmen’s compensation case. This action was commenced by appellee-plaintiff pursuant to § 440.24, F.S.A., to enforce payment of compensation due him by virtue of that award.
We are satisfied that the appealed order violates § 55.14, F.S.A.1 and therefore must be, and is hereby, reversed.
Reversed.

. “§ 55.14 Executions; capias ad sat-isfaciendum abolished
“In no case shall a capias ad satis-faciendum be issued upon a judgment, nor shall the body of any defendant be subject to arrest or confinement for the payment of money, except it be for fines imposed by lawful authority.”